Citation Nr: 0908259	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
skin disabilities (psuedofolliculitis barbae and acne 
keloidalis nuchae), rated 20 percent disabling, before August 
30, 2002. 

2.  Entitlement to an increased rating for service-connected 
skin disabilities (psuedofolliculitis barbae and acne 
keloidalis nuchae), rated 20 percent disabling, from August 
30, 2002.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a disability 
manifested by weight gain.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing before a 
decision review officer at the RO was conducted in September 
2004 and the transcript is of record.

In December 2007, the Board remanded the issues of 
entitlement to increased ratings for pseudofolliculitis 
barbae and acne keloidalis nuchae, and entitlement to service 
connection for sleep apnea, a disability manifested by weight 
gain, and a left knee disability as secondary to service-
connected right knee disability for further development and 
consideration.  As will be discussed below, the Veteran's two 
separate service-connected skin disabilities, each rated 10 
percent disabling, have been combined as one 20 percent 
disability to enable the Veteran to obtain a higher, 30 
percent, rating. 

FINDINGS OF FACT

1.  Before August 30, 2002, pseudofolliculitis barbae and 
acne keloidalis nuchae was not manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, or bilateral 
disfigurement of the face that is marked or repugnant.  

2.  From August 30, 2002, the Veteran's service-connected 
psuedofolliculitis barbae and acne keloidalis nuchae 
disability picture affects more than 20 percent of exposed 
areas.

3.  Sleep apnea was incurred in service.  

4.  The Veteran does not have a disability manifested by 
weight gain.

5.  The preponderance of the evidence demonstrates that the 
Veteran's current left knee disability was not caused by any 
incident of service and was not caused by or permanently 
worsened by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Before August 30, 2002, the criteria for a rating higher 
than 20 percent for pseudofolliculitis barbae and acne 
keloidalis nuchae under criteria then in effect have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (effective before 
August 30, 2002).

2.  From August 30, 2002, the criteria for a rating of 30 
percent for pseudofolliculitis barbae and acne keloidalis 
nuchae have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7806 (effective before and since August 30, 2002).

3.  Sleep apnea was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008 
); 38 C.F.R. § 3.303 (2008).

4.  A disability manifested by weight gain was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

5.  A left knee disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
the service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA is required to notify the Veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The Veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding his increased rating claim, "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."   Dingess, 
19 Vet. App. at 490.

The Board is granting service connection for sleep apnea, 
which is the greatest benefit the Veteran can receive under 
the circumstances.  Any failure to notify or assist him as to 
this issue is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The RO provided the appellant pre-adjudication notice 
regarding his weight gain and left knee service connection 
claims by letter dated in April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

A medical examination is not required where a veteran simply 
relates disorders to military service and there is no medical 
opinion relating a current disability to service.  Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  There are no 
indications that the Veteran suffers from any disability 
relating to weight gain (besides, arguably, the already 
service-connected sleep apnea).  Several examinations 
relating to the Veteran's service-connected skin disability 
have been obtained.  An opinion regarding the etiology of the 
Veteran's left knee disability has been obtained.  As such, 
the evidence of record is sufficient for a decision.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and he has not contended otherwise.  In a response to the 
latest supplemental statement of the case received in 
December 2008, the Veteran stated that he had no other 
information or evidence to submit.  VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

I.  Analysis

A.  Pseudofolliculitis Barbae and Acne Keloidalis Nuchae 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, December Vet. App. 119 (1999).

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  
Before that time, only the former version of the regulation 
may be applied, as of their effective date, both versions are 
applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33,422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Before August 30, 2002, pseudofolliculitis barbae was rated 
by analogy to tinea barbae under 38 C.F.R. § 4.118, 
Diagnostic Code 7814, which was to be rated as scars.  Acne 
keloidalis nuchae was also to be rated as scars.  A 10 
percent disability rating under Diagnostic Code 7800 requires 
moderately disfiguring scars on the head, face, or neck.  A 
30 percent disability rating requires severely disfiguring 
scars on the head, face, or neck, especially if the scars 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent disability rating requires 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.

The skin disabilities could also be rated analogous to eczema 
under Diagnostic Code 7806.  A 10 percent rating under this 
code requires exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  For a 30 percent 
rating, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Since August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a 10 percent rating is assigned when there is one 
characteristic of disfigurement. The eight characteristics of 
disfigurement are (1) scar five or more inches in length; (2) 
scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement. An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a noncompensable evaluation for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy was required during the prior 12-month 
period.  A 10 percent disability evaluation is assigned if 
there is dermatitis or eczema of at least 5 percent of the 
entire body, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  For a 30 percent disability 
evaluation, there must be dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the prior 12- 
month period.  A 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period..
1.  Before August 30, 2002

Under the old Diagnostic Code 7800, the criteria for the next 
higher, 30 percent, rating are severely disfiguring scars on 
the head, face, or neck, especially if the scars produce a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, which has not been demonstrated on August 2001 
examination.  For this reason, a rating higher than 10 
percent before August 30, 2002, under the old criteria of 
Diagnostic Code 7800 is not warranted.

Under the old Diagnostic Code 7806, the criteria for the next 
higher, 30 percent, rating were exudation or itching 
constant, extensive lesions, or marked disfigurement.  Again, 
there is no evidence of such disability on August 2001 
examination.  For this reason, a rating higher than 10 
percent before August 30, 2002, under the old criteria of 
Diagnostic Code 7806 is not warranted.

2.  After August 30, 2002

VA examinations in January 2003, February 2006 and October 
2008, do not demonstrate the symptomatology for an increased, 
30 percent, rating, under the old versions of the Diagnostic 
Codes as the required deformity, disfigurement, exudate, or 
lesions have not been shown.  

Since August 30, 2002, the criteria for the next higher 
rating, 30 percent, under Diagnostic Code 7800, are visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features, or; with 
two or three characteristics of disfigurement.  Again such 
symptomatology has not been shown.  

The October 2008 VA examination noted that the Veteran's 
psuedofolliculitis barbae involved 2 percent of the entire 
body and 15 percent of exposed areas.  The Veteran's acne 
keloidalis nuchae involved 1.5 percent of the entire body and 
11 percent of exposed areas.  Such findings would not entitle 
the Veteran to an increased, 30 percent, rating under the new 
version Diagnostic Code 7806 if the two service-connected 
disabilities were considered separately.  However, 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. 
§ 4.14.  If the two service-connected skin disabilities are 
combined, that combined skin disability qualifies for an 
increased, 30 percent, rating as the total skin disability 
covers 26 percent of exposed areas.  Therefore, entitlement 
to an increased, 30 percent, rating is warranted.  

B.  Service Connection Claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Sleep Apnea

The Veteran's service treatment records note that he gained 
weight during his period of service.  They are negative for 
any findings, complaints or treatment of sleep apnea.  Post-
service VA records contain diagnoses of sleep apnea.  A VA 
nurse practitioner, in a letter dated in February 2008, 
stated that the symptoms reported by the Veteran (excessive 
daytime sleepiness, heroic snoring and weight gain) before, 
during, and after service are consistent with sleep apnea.  
The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  The Veteran's service treatment records 
support his contention that he had significant weight gain in 
service.  Accepting the Veteran's statements as credible and 
giving him the benefit of the doubt, service connection for 
sleep apnea is warranted.   

2.  Weight Gain

The veteran contends that he is entitled to service 
connection for weight gain in service.  

Weight gain by itself is not a disability, but a physical 
finding.  He has made no specific allegation that he has a 
disability as a result of weight gain.  The record does not 
contain competent evidence of any disability from weight gain 
other than his already service-connected sleep apnea.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

3.  Left Knee Disability

The Veteran's service medical records note treatment for left 
knee effusion, secondary to blunt trauma in July 1995.  The 
veteran also contends that having to favor his service- 
connected right knee has caused left knee problems.  The 
Veteran is in receipt of service connection for a right knee 
disability, rated 10 percent disabling.

However, the Veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The issue 
of causation in this case is not subject to lay observable 
events or lay observation.  Jandreau v. Nicholson, 492 F.3rd 
1372 (Fed. Cir. 2007).  

There is no competent medical evidence of record linking his 
service-connected right knee disability to service or to his 
left knee disability.  The October 2008 VA examination report 
stated that the Veteran's current left knee disability was 
not related to the one incident in service or to his service-
connected right knee disability.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (adoption of an expert medical opinion 
may satisfy the statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
psuedofolliculitis barbae and acne keloidalis nuchae before 
August 30, 2002, is denied.

Entitlement to an increased 30 percent combined rating for 
service-connected psuedofolliculitis barbae and acne 
keloidalis nuchae after August 30, 2002, is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for weight gain is denied.

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability, is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


